Name: Decision No 3/91 of the EEC-Andorra Joint Committee of 12 July 1991 amending Annex I and the Appendix to the Agreement
 Type: Decision
 Subject Matter: tariff policy;  European construction;  Europe;  executive power and public service
 Date Published: 1991-09-07

 Avis juridique important|21991D0907(02)Decision No 3/91 of the EEC-Andorra Joint Committee of 12 July 1991 amending Annex I and the Appendix to the Agreement Official Journal L 250 , 07/09/1991 P. 0029 - 0029DECISION No 3/91 OF THE EEC-ANDORRA JOINT COMMITTEE of 12 July 1991 amending Annex I and the Appendix to the Agreement (91/468/EEC)THE JOINT COMMITTEE, Having regard to the Agreement in the form of an exchange of letters between the European Economic Community and the Principality of Andorra, and in particular Articles 8 (3) (a) and 17 (8) thereof, Whereas, pursuant to Article 8 (3) (a), the Joint Committee shall be responsible for any changes in the list of Community customs offices authorized to release for free circulation goods from third countries to be imported into Andorra; whereas these customs offices are listed in Annex I to the Agreement; whereas by exchange of letters of 30 May 1990, it was agreed that at the first meeting of the Joint Committee changes would be made to the abovementioned list; Whereas, in accordance with Article 11 of the Agreement, the Appendix sets out the rules of origin and the methods of administrative cooperation applicable to the importation into the Community of products covered by Chapters 1 to 24 of the harmonized system which originate in the Principality of Andorra; whereas these products shall be exempt from import duties; whereas mineral products extracted from the ground are not mentioned in Article 1 of the Appendix; whereas, as a result, certain mineral products originating in the Principality of Andorra, and in particular mineral waters, would not enjoy the treatment provided for in Article 11 (1) of the Agreement; whereas the Appendix to the Agreement must therefore be amended; whereas pursuant to Article 17 (8) of the Agreement, the Joint Committee may amend the provisions in the Appendix, referred to in Article 11 of the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The list of customs offices set out in Annex I to the Agreement is hereby amended as follows: '1. the Algeciras and Tuy customs offices shall be deleted from the list; 2. The Toulouse-Blagnac customs office shall be added to the list.` Article 2 The text in Article 1 of the Appendix is hereby replaced by the following: 'For the purposes of implementing the provisions of Article 11 (1) of the Agreement, the following shall be regarded as products originating in the Principality of Andorra: (a) mineral products extracted from the ground in the Principality of Andorra; (b) vegetable products which are harvested in the Principality of Andorra; (c) live animals born and raised in the Principality of Andorra; (d) products obtained from live animals born and raised in the Principality of Andorra; (e) products from hunting or fishing in the Principality of Andorra; (f) products obtained in the Principality of Andorra by working or processing products referred to in points (a) to (e), even if other products have been used in their manufacture, provided that the products which were not obtained in the Principality of Andorra play only a subsidiary part in manufacture.` Article 3 This Decision shall enter into force on 1 July 1991. Done at Andorra-la-Vella, 12 July 1991. For the Joint Committee The Chairman Oscar RIBAS REIG